DETAILED ACTION
 	Claims 1, 3, 6-11, 13 and 16-20 are pending, claims 2, 4, 5, 12, 14 and 15 have been cancelled.
 	This action is in response to the amendment filed 8 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, the response, with respect to the rejection(s) of claim(s) have been fully considered, however are not persuasive.  
Applicant’s arguments, filed 3/8/2022, with respect to the rejection(s) of pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Hochgraeber et al. (US 9939415). 
Hochgraeber et al. disclose a balancing member (130,Fig. 3) is arranged between the coupling element (122) and the rotor member (106), and further discloses the balancing member is made of an elastomer material having a higher elasticity (col.8,lns. 38-41, Peek has an elasticity of 7.58 GPa, which is higher than the elasticity for fluorocarbon with glass in Makabe of 4.83 GPa, see prior attached material datasheets) than the polymer material of the stator member.


    PNG
    media_image1.png
    502
    627
    media_image1.png
    Greyscale


Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendment necessitated the new grounds for rejection and therefore the action is made Final.

Claim Objections
Applicant’s amendment overcome the prior objections.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (US 3752167) in view of Fukuzawa et al. (US 5755261) and further in view of Hochgraeber et al. (US 9939415). Herein after “Fukuzawa”.
Regarding claim 1, Makabe disclose a rotary valve (see Fig. 1), comprising: 
a stator member (1) with a planar stator face, the stator member having a plurality of stator channels (2-4) for conducting a fluid; and 
a rotor member (5) with a planar rotor face facing and in contact with the stator face (col. 4, lns. 19-22), the rotor member having at least one rotor channel (33a,b,34), 
wherein: the rotor member is rotatable with respect to the stator member, such that in specific rotor positions, the at least one rotor channel interconnects the plurality of stator channels, such that two of the plurality of stator channels are in fluid communication; one of the stator member and the rotor member is made of ceramics material (“ceramic”, col.4,lns. 23-44); and the other one of the stator member and the rotor member is made of a polymer material (fluorocarbon polymer material, col.4,lns. 23-44);
the rotor member is part of a rotor assembly (5,25,26,27)  that comprises a coupling element (29) configured to be connected to an electrical motor (28), as shown in Figure 1.
1) Makabe has disclosed all of the features of the claimed invention although is silent to having the polymer material comprising ethylene tetrafluoroethylene (ETFE) and the polymer material is mixed with electrically conducting particles, such that the other one of the stator member and the rotor member is electrically conductive; wherein the electrically conducting particles comprise carbon particles and/or carbon fibers.
2) Makabe has disclosed all of the features of the claimed invention although is silent to having a balancing member arranged in a recess between the coupling element and the rotor member and in contact with the planar rotor face; and the balancing member is made of an elastomer material having an elasticity that is higher than an elasticity of the polymer material of the stator member.
Firstly, Fukuzawa teaches the use of ETFE resin for a stator/valve body 6 (col. 5, lns. 42-65; item 5, line 57), the polymer material comprising ethylene tetrafluoroethylene (ETFE) and the polymer material is mixed with electrically conducting particles, such that the other one of the stator member and the rotor member is electrically conductive; wherein the electrically conducting particles comprise carbon particles (Col.5, lns. 25-34) and/or carbon fibers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an EFTE material as taught by Fukuzawa for the resin material of Makabe, to have the polymer material comprising ethylene tetrafluoroethylene (ETFE) and the polymer material is mixed with electrically conducting particles, such that the other one of the stator member and the rotor member is electrically conductive; wherein the electrically conducting particles comprise carbon particles and/or carbon fibers, in order to reduce handle torque and sliding noise (Fukuzawa, col.5, lns. 42-46), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Secondly, Makabe and Fukuzawa disclose all of the features of the claimed invention although is silent to having a balancing member is arranged in a recess between the coupling element and the rotor member and in contact with the planar rotor face. The balancing member is made of an elastomer material having a higher elasticity than the polymer material of the stator member.
Hochgraeber et al. disclose a balancing member (130,Fig. 3) is arranged between the coupling element (122) and the rotor member (106), and further discloses the balancing member is made of an elastomer material having a higher elasticity (col.8,lns. 38-41, Peek has an elasticity of 7.58 GPa, which is higher than the elasticity of fluorocarbon with glass in Makabe of 4.83 GPa, see attached material datasheets) than the polymer material of the stator member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a balancing member as taught by Hochgraeber et al. into the device of Makabe, in the combined device of Makabe and Fukuzawa, to have a balancing member is arranged in a recess between the coupling element and the rotor member and in contact with the planar rotor face, in order to allow wobbling movement or tilting movement of the rotor (Hochgraeber et al., col.8, lns. 20-23) while generating the pressure force necessary for sealing action (Hochgraeber et al., col.4, lns. 1-6) and in order to account for incorrect positioning of surfaces (Hochgraeber et al.,col. 3, lns. 32-39).
Regarding the limitation “elastomer material”, PEEK is therefor considered as an “elastomer” in a broadest reasonable interpretation, since an elastomer can be, “any material, such as natural or synthetic rubber, that is able to resume its original shape when a deforming force is removed” (see non-patent literature attached definition from prior action) where natural or synthetic rubber, is one such example of a material encompassed under the term elastomer, or since it is a polymer which has elastic properties).
Regarding claim 3, Makabe disclose the ceramics material comprises aluminum oxide (Al2O3) (col.2, lns. 42-57,”glass ceramic”, see also US 2920971, col. 2,lns. 1-12 and US 5023207, col.1, lns. 5-14; and also, as evidenced by Ogle, stator 88 is made of ceramic, aluminum oxide, col.7,lns. 64-67; col.8, lns.5-10, “aluminum oxide (ceramic)”).
Regarding claim 6, Fukuzawa discloses the particles have a diameter of less than 50 µm (col. 5, lns. 30-34).
Regarding claim 7 and 16, Fukuzawa discloses the particles have a volume content between 10% and 30% (col.6, lns. 18-25, values within the ratio of 3-30 fall within 10-30%) with respect to the polymer material.
Regarding claim 9, Makabe disclose the other one of the stator member and the rotor member is made one-piece of the polymer material (rotor 5 is made of a polymer material, col.4,lns. 23-44, see one-piece configuration Figure 1).
Regarding claim 10, Makabe disclose the rotor channel is a groove (connecting 33a to 33b) in the rotor face.
Regarding claim 11, Makabe disclose the stator channels (2-4) are axially extending with respect to an axis (see Fig. 1, the axis being the horizontal centerline axis, inherent not shown through the centerline of 25) of rotation of the rotor member.
Regarding claim 13, Makabe disclose a housing part (8a), in which the rotor assembly is rotatably mounted; a spring (32) arranged in the housing part between the coupling element and a shoulder (at 8a which abuts 24) of the housing part for pressing the rotor member against the stator member; and a bearing element (the vertical face of 29 abutting 32) arranged between the spring and the coupling element.
Regarding claim 8, Makabe disclose either the stator member and the rotor member, or both the stator member and the rotor member is made one-piece from the ceramics material (Makabe, stator 1 is made of ceramic and is shown as one-piece, see Fig. 1, “ceramic”, col.4,lns. 23-44) and, however is silent to having the “ceramics” material is coated with DLC.
Regarding claim 17, Makabe has disclosed all of the features of the claimed invention although is silent to having the “ceramics” material is coated with a diamond-like carbon (DLC). Tower teaches the ceramic material is coated with a diamond-like carbon (DLC) (col.4, lns. 44- col.5, lns. 20).   
	Regarding claim 18, Fukuzawa discloses the electrically conducting particles are configured to prevent a static charge from building up on the stator member and the rotor member (since the particles are carbon which are known to conduct electricity).  
 	Regarding  claim 19, Makabe discloses the other one of the stator member and the rotor member is electrically grounded (inherently the other member is attached to the stator 1 which is connected to housing 9 and therefore considered as being electrically grounded since the entire device would be grounded and/or the rotor is connected to the electric motor 28 which would be considered as being grounded).  
 	Regarding claim 20, Makabe discloses in column 4, lines 23-45 that the stator or rotor may be made from glass ceramic or polymer or vice versa, and therefore when combined with Fukuzawa and Hochgraeber et al., disclose the stator member is made of the ceramics material and at least the planar stator face of the stator member is coated with a diamond-like carbon; or the rotor member is made of the ceramics material and at least the planar rotor face of the rotor member is coated with a diamond-like carbon.


 	Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (US 3752167), Fukuzawa et al. (US 5755261) and Hochgraeber et al. (US 9939415)  in view of Tower et al. (US 8876081).  Herein after “Fukuzawa”.
 	
 	Regarding claims 8 and 17, Makabe, Fukuzawa and Hochgraeber disclose all of the features of the claimed invention although is silent to having a diamond like carbon coating.
 	Tower teaches the use of a diamond like carbon coating (DLC, col. 5, lns. 8-13).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a diamond like carbon as taught by Tower onto Makabe, in the combined device of Makabe, Fukuzawa, and Hochgraeber et al. to have the ceramic material is coated with a diamond-like carbon (DLC), in order to provide a stronger, longer lasting fluid tight seal at the rotor-stator interface (Tower, col.5, lns. 14-20).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Makabe (US 3752167), Fukuzawa et al. (US 5755261) and Hochgraeber et al. (US 9939415)   in view of Nakamura et al. (US 5435348).  Herein after “Nakamura”, “Fukuzawa”. (The claim being rejected in an alternative manner should the rejection above not be found persuasive.)
	Regarding claim 16, Makabe, Fukuzawa and Hochgraeber disclose all of the features of the claimed invention although is silent to having the carbon particles and/or carbon fibers have a volume content of between 10% and 30% with respect to the polymer material.  
Nakamura teaches the use of carbon particles and/or carbon fibers have a volume content of between 10% and 30% with respect to the polymer material (col.2, lns. 45-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ carbon particles and/or carbon fibers have a volume content of between 10% and 30%  as taught by Nakamura into the combined device of Makabe, Fukuzawa and Hochgraeber et al. to have the carbon particles and/or carbon fibers have a volume content of between 10% and 30% with respect to the polymer material, in order to reinforce creep resistance whose surface roughness never increases while in use (Nakamura, col. 2, lns. 35-43) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	 			
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	
	
/CRAIG J PRICE/
 Primary Examiner, Art Unit 3753